EXHIBIT 10.44
 
First Amendment
to
Employment Agreement


This First Amendment (the “First Amendment”) to Employment Agreement is made
this 27h day of September, 2008, by and between ImageWare Systems, Inc., a
Delaware corporation (the “Company”), on the one hand, and Wayne Wetherell,
Senior Vice President and Chief Financial  Officer of the Company, on the other
hand (the “Executive”).  
                    
WHEREAS, the Company and the Executive entered into an Employment Agreement
dated as of September 27, 2005 (the “Employment Agreement”); and


WHEREAS, the Executive continues to perform valuable services for the Company
and the Company desires to assure itself of the continuing services of
Executive; and


WHEREAS, in consideration of the foregoing and in order to amend the terms of
the Agreement and to provide for the continued services of the Executive in
accordance with the present intent of the Company and the Executive.


NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, receipt of which is hereby acknowledged, and in further
consideration of the mutual covenants contained in the Employment Agreement, the
parties do hereby agree that the Employment Agreement is hereby amended as
follows:


Section “2. Term of Agreement”  strike the language “continue until the third
anniversary of the Effective Date” and replace it with “continue until June 30,
2009”.








_________________________________                                            _________________________________


ImageWare Systems,
Inc.                                                                           Wayne
Wetherell

